Case: 3:21-cv-00021-WHR Doc #: 7 Filed: 03/23/21 Page: 1 of 2 PAGEID #: 172

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION (DAYTON)

AMERICAN POWER, LLC Case No. 3:17-cv-00347

Plaintiff, Judge Michael Newman
vs.

DOUGLAS O. HARRIS, et al.

mee ee ee eee eee ee”

 

Defendants.
DEKTRIX, LLC ) Case No. 3:21-cv-00021
)
Plaintiff, ) Judge Walter H. Rice
)
VS. )
)
ADIL BAGUIROV, et al. )
)
Defendants. )

 

ORDER GRANTING PLAINTIFF AMERICAN POWER, LLC’S
UNOPPOSED MOTION TO CONSOLIDATE

 

Upon motion, and for good cause shown, Cases No. 3:17-cv-00347 and 3:21-cv-00021

shall be consolidated into Case No. 3:17-cv-00347. All future case filings are to be filed in Case

No. 3:17-cv-00347.

bau es,

UNITED STATES DISTRICT JUDGE
Vv

~

Submitted by:

/s/ Martin A. Foos

Martin A. Foos (0065762)
Chandler L. Watson (0099447)
Foos Lentz & Posey LLP

109 North Main Street Suite 500
Dayton, Ohio 45402

(937) 913-0200

(937) 824-2818 (Fax)
mfoos@flp.law

cwatson@flp.law
Attorneys for Plaintiff

American Power, LLC

Case: 3:21-cv-00021-WHR Doc #: 7 Filed: 03/23/21 Page: 2 of 2 PAGEID #: 173
